Park, C. J.
All the proceedings in this case were regular, down to the time when the defendant Knapp told the plaintiff “that he should hold him a prisoner till -the sum of $19.72 was paid.” It appears that this sum was made up of the taxable costs attending the arrest of three delinquent witnesses upon a capias. The plaintiff was one of them, and his case should have been considered separately from the others. The witnesses had committed no joint offence. Each one for himself had been guilty of contempt of the justice court held by Mr. Knapp, in refusing to obey the subpoena, which had been regularly issued and served upon them. It appears that no fine was imposed upon either of the witnesses, but the plaintiff was informed that he would be held in custody till he paid the taxable expenses attending, not only his own arrest upon the capias, but of each of the other *317witnesses, making in all the sum already stated. This was irregular, and beyond the jurisdiction of the court. If it could be done where there were two other witnesses, it could have been done if there had been fifty. Probably the justice was led into this error by the fact that the three witnesses had been arrested upon one capias; but this fact could make no difference. What offence had been committed by them, was committed previously to the issuing of the capias; and whether their defence was joint or several, depended upon the character of their misdemeanor, and not upon the fact of their being joined in one capias or arrested upon separate ones. The case before him was the same precisely as it would have been if a capias had been issued for the arrest of each witness separately.
There is nothing in the case which tends to show that the other defendant, Cook, had committed any wrong upon the plaintiff. He served the capias, which had been duly issued, and which was good upon its face.
We advise the District Court to render judgment against the defendant Knapp, and in favor of the defendant Cook.
In this opinion the other judges concurred.